Name: Regulation (EEC) No 2681/72 of the Council of 12 December 1972 amending Regulation (EEC) No 2306/70 on the financing of intervention expenditure in respect of the internal market in milk and milk products
 Type: Regulation
 Subject Matter: EU finance;  agricultural structures and production;  distributive trades;  budget;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities 41 No L 289/12 Official Journal of the European Communities 27.12.72 REGULATION (EEC) No 2681/72 OF THE COUNCIL of 12 December 1972 amending Regulation (EEC) No 2306/70 on the financing of intervention expenditure in respect of the internal market in milk and milk products Whereas Council Regulation (EEC) No 508/714 of 8 March 1971 laying down general rules on private storage aid for long-keeping cheeses was adopted on the basis of Article 9 (2) of Regulation (EEC) No 804/68 and whereas it lays down the conditions under which private storage aid may be granted to certain long ­ keeping cheeses; Whereas the method of calculating the amount of this aid should be specified; whereas this method should be introduced into Regulation (EEC) No 2306/70; THE COUNCIL O? THE EUROPEAN COMMUNI ­ TIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 729 ''701 of 21 April 1970 on the financing of the common agricultural policy, and in particular Article 3 (3 ), second subparagraph thereof; Having regard to the proposal from the Commission ; Whereas Article 10 of Council Regulation (EEC) No 2306/702 of 10 November 1970 on the financing of intervention expenditure in respect of the internal market in milk and milk products lays down that the eligible amount of the expenses incurred in respect of interventions on the internal market in long-keeping cheeses, pursuant to Article 9 of Council Regulation (EEC) No 804/68;! shall be calculated according to a method whic.i must be adopted in principle at the same time as the Regulation on these measures adoptee, pursuant to paragraph 2 of Article 9: HAS ADOPTED THIS * REGULATION: Sole Article Article 10 of Regulation (EEC) No 2306/70 shall be replaced by the following: 'For each Member State the eligible amount of the expenses incurred in respect of the measures referred to in Article 1 G consisting of private storage aid shall be calculated by taking the total of all aid paid in respect of these measures .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1972. For the Council The President P. LARDINOIS 1 OJ No L 94. 28.4.1970, p . 13 . 2 OJ No L 249, 17.11.1970, p . 4. 3 OJ No L 148 , 28.6.1968 , p . 13 . 4 OJ No L 58 , 11.3.1971 , p . 1 .